Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over by Geyer [US Pub# 2006/0169553] in view of Nagai [US Pub# 2006/0102697].

Regarding claim 1: Geyer discloses an electric actuator, comprising:
a driving unit (14) comprising an electric motor; and a motion conversion mechanism unit (162,22), which is configured to convert a rotary motion of the driving unit into a linear motion, and is arranged in series to the driving unit, the motion conversion mechanism unit comprising:
a nut (22) configured to receive the rotary motion of the driving unit to be rotated; and a threaded shaft (11), which is disposed inside an inner periphery of the nut (22) and is configured to perform a linear motion along with the rotation of the nut, wherein an inner member (162a or 22/22b) and an outer member ( 162a or 22/22b), which are coupled to each other so that a rotational torque of the driving unit is transmittable therebetween, are provided in a torque transmission path between the driving unit and the motion conversion mechanism unit ([0023]), and the inner member is clearance-fitted into an inner periphery of the outer member ([0024])

It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have modified the outer and inner surfaces of the inner and the outer member in away such that the relative rotation between the inner member and the outer member is restricted to prevent any undesirable movement of the inner member (e.g the nut)

Regarding claim 2: Geyer discloses wherein the inner member (162a) comprises a coupling provided so as to be rotatable integrally with an output shaft (192) of the electric motor, and the outer member (22/22b) comprises the nut.
Regarding claim 3: Geyer discloses further comprising a speed reducer (161a, 162a, 15) configured to decelerate the rotation of the driving unit and transmit the decelerated rotation to the nut (22),
wherein the inner member comprises the nut (22/22b), and the outer member comprises an output member (162a) of the speed reducer.
Regarding claim 4: Geyer discloses wherein the speed reducer comprises a planetary gear speed reducer (see fig 4).
Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


    PNG
    media_image1.png
    953
    751
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    731
    596
    media_image2.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658